 


109 HR 3986 IH: Fuel Savings, Smarter Travel, and Efficient Roadways Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3986 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Holt (for himself and Mr. Terry) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Secretary of Energy to conduct a study on the potential fuel savings from intelligent transportation systems that help businesses and consumers to plan their travel and avoid delays. 
 
 
1.Short titleThis Act may be cited as the Fuel Savings, Smarter Travel, and Efficient Roadways Act.
2.Study of fuel savings from intelligent transportation systemsNot later than 2 years after the date of enactment of this Act, the Secretary of Energy shall, in consultation with the Secretary of Transportation, report to Congress on the potential fuel savings from intelligent transportation systems that help businesses and consumers to plan their travel and avoid delays. These systems may include web-based real-time transit information systems, congestion information systems, carpool information systems, parking information systems, freight route management, and traffic management systems. The report shall include analysis of fuel savings, analysis of system costs, assessment of local, State, and regional differences in applicability, and evaluation of case studies, best practices, and emerging technologies from both the private and public sector. 
 
